DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains too many words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In regard to claim 1, the claimed limitation “an artificial intelligence based anatomical recognition system is augmented and calibrated with a known medical device probe tip size and reference markings” (lines 9 and 10) is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Although the concept of artificial intelligence and medical probes with associated reference marking technology may be known, one of ordinary skill in the art is left to ponder exactly how (i.e. without undue experimentation) to combine the concepts to produce a complete and operable device.  Furthermore, the Office has perused Applicant’s specification and Applicant has failed to provide any explicit or essential details other than the mere mentioning that they are known technologies.  Therefore, clarification is respectfully requested.
In regard to claim 6, the claimed limitation that “the artificial intelligence based anatomical recognition system is trained with medical imaging data” (lines 2 and 3) is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Particularly, one of ordinary skill in the art is left to ponder exactly how ( i.e. without undue experimentation) an AI based recognition system would be “trained” to perform any sort of task.  Therefore, clarification is respectfully requested.
In regard to claim 7, the claimed limitation “developing an anatomical recognition algorithm” (line 3) is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  First, Applicant has failed to describe any sort of details regarding the “algorithm” (i.e. particularly the required lines of code that would make up the algorithm which would seem to be essential to the operation of the device).  Secondly, Applicant’s use of the term “developing” leads one of ordinary skill in the art to believe that the “algorithm” is being written (i.e. developed) in such a claimed limitation.  Therefore, clarification is respectfully requested.
In regard to claim 8, the claimed limitation “an artificial intelligence based anatomical recognition system is augmented and calibrated with a known medical device probe tip size and reference markings” (lines 9 and 10) is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Although the concept of artificial intelligence and medical probes with associated reference marking technology may be known, one of ordinary skill in the art is left to ponder exactly how (i.e. without undue experimentation) to combine the concepts to produce a complete and operable device.  Furthermore, the Office has perused Applicant’s specification and Applicant has failed to provide any explicit or essential details other than the mere mentioning that they are known technologies.  Therefore, clarification is respectfully requested.
In regard to claim 13, the claimed limitation that “the artificial intelligence based anatomical recognition system is trained with medical imaging data” (lines 2 and 3) is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Particularly, one of ordinary skill in the art is left to ponder exactly how ( i.e. without undue experimentation) an AI based recognition system would be “trained” to perform any sort of task.  Therefore, clarification is respectfully requested.
In regard to claim 15, the claimed limitation “an algoritmfor comparing probe augmented imaging data…” (line 4) is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Particularly, Applicant has failed to describe any sort of details regarding the “algorithm” (i.e. particularly the required lines of code that would make up the algorithm which would seem to be essential to the operation of the device).  Therefore, clarification is respectfully requested.  Also in regard to claim 15, the claimed limitation that “the artificial intelligence based anatomical recognition system is trained with medical imaging data” (line 9) is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Particularly, one of ordinary skill in the art is left to ponder exactly how ( i.e. without undue experimentation) an AI based recognition system would be “trained” to perform any sort of task.  Therefore, clarification is respectfully requested.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Yamada, VanDyken and Berlin references pertain to various surgical systems with features similar to that of Applicant’s.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649